Name: 2012/17/EU: Council Decision of 14Ã December 2011 establishing the position to be taken by the European Union within the relevant instances of the World Trade Organization on the accession of the Russian Federation to the WTO
 Type: Decision
 Subject Matter: world organisations;  international affairs;  trade policy;  Europe;  international trade
 Date Published: 2012-01-10

 10.1.2012 EN Official Journal of the European Union L 6/6 COUNCIL DECISION of 14 December 2011 establishing the position to be taken by the European Union within the relevant instances of the World Trade Organization on the accession of the Russian Federation to the WTO (2012/17/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100(2) and 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In June 1993 the Government of the Russian Federation applied for accession to the Marrakesh Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of the Russian Federation was established on 16 June 1993 in order to reach agreement on terms of accession acceptable to the Russian Federation and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening and other regulatory commitments on the part of the Russian Federation which satisfy the Unions requests, are consistent with its objectives and in line with the development level of the Russian Federation. (4) These commitments are now embodied in the Protocol of Accession of the Russian Federation to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Russian Federation. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the WTO Ministerial Conference approves the terms of accession on the WTO side. Paragraph 2 of Article IV of the Agreement establishing the WTO provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council. (8) Accordingly, it is necessary to establish the position to be taken by the Union within the relevant instances of the WTO, be it the Ministerial Conference or the General Council, on the accession of the Russian Federation to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the relevant instances of the World Trade Organization on the accession of the Russian Federation to the WTO is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Geneva, on 14 December 2011. For the Council The President M. NOGAJ